Citation Nr: 0730615	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-42 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for a heart disorder, 
to include consideration as being secondary to a service-
connected disability.

3.  Entitlement to service connection for hypertension, to 
include consideration as being secondary to a service-
connected disability.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1963 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Diego, California Regional Office 
(RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2007.


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam, and has not 
presented credible evidence that he was exposed to herbicides 
such as Agent Orange.  

2.  Diabetes mellitus was not present until many years after 
service and there is no competent evidence that the veteran's 
current diabetes is related to service.

3.  The veteran's current heart disorder and hypertension 
were not manifested until many years after service and are 
not related to active duty service or any incident therein.

4.  The veteran's heart disorder and hypertension were not 
caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A heart disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

3.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in December 2001 and June 2003 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has had a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For Type II Diabetes 
Mellitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease or diabetes is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Initially, the Board notes that the veteran did not have 
service in Vietnam, and therefore, the presumption pertaining 
to development of diabetes following exposure to herbicides 
does not apply in the present case.  In reaching this 
conclusion, the Board has noted that his DD 214 reflects that 
his awards include the Vietnam Service Medal and the Vietnam 
Campaign Medal.  However, the list of his specific duties and 
assignments in service reflects that his only foreign service 
was in Thailand.  The award of a Vietnam Service Medal does 
not require conceding service in Vietnam where there is 
evidence that the recipient received it for service in a 
neighboring country.  See Haas v. Nicholson, 20 Vet. App. 
257, 276 (2006).  The controlling regulation, 38 C.F.R. § 
3.307(a)(6), specifically states that a legal presumption is 
limited to veterans who "served in the Republic of Vietnam" 
and to those whose "conditions of service involved duty or 
visitation in the Republic of Vietnam."  There is no official 
confirmation that the veteran visited Vietnam.  The veteran's 
list of overseas assignments  reflects that the veteran only 
had foreign service in Thailand.  There was no service in 
Vietnam listed.  Finally, in the hearing held in March 2005, 
the veteran testified that he never set foot in Vietnam.  

Further, the veteran has not provided or identified any 
additional evidence supporting his contention that he was 
exposed to herbicides during active duty.  Although he 
presented various documents such as a printout indicating 
that chemicals such as trichloroethylene were present at some 
of the Air Force bases where he was stationed, that document 
does not contain any mention of herbicides such as Agent 
Orange.  Similarly, although the veteran has presented his 
own testimony which was to the effect that something was 
sprayed in areas where he was stationed, he further stated 
that "I don't know what-all they sprayed over there, all 
except that I do know that, on a nightly basis we were 
sprayed for mosquitoes..."   Thus, the veteran's own testimony 
does not adequately demonstrate exposure to Agent Orange.  
Similarly, although various lay statements for other 
servicemen which are to the effect that they believed that 
Agent Orange was used in Thailand, the Board finds that these 
statements do not adequately demonstrate that the veteran 
himself was exposed to Agent Orange.  Therefore, the 
presumptions pertaining to herbicide exposure to not apply in 
the present case.  

With respect to a claim for direct service connection for 
diabetes, the Board notes that the veteran's service medical 
records do not contain any references to diabetes.  On 
separation from service, the veteran gave a medical history 
in which he denied having sugar in the urine.  The report of 
a medical examination conducted upon separation in May 1967 
is likewise negative for references to diabetes.  It was 
noted that urinalysis was negative for sugar.  

The earliest medical records reflecting a diagnosis of 
diabetes are from many years after service, and do not 
contain any indication that the disorder is related to 
service.  On the contrary, a the veteran testified in a 
hearing held at the RO in March 2005 that the disorder had 
only been diagnosed six years earlier.  In the hearing held 
in July 2007, he indicated that the diagnosis had been 20 
years ago.  Regardless of which history is accepted, the 
Board notes that this places the date of onset as being long 
after separation from service.  The veteran has not presented 
any medical opinion that the diabetes may be related to 
service.  

Based on the foregoing evidence, the Board finds that 
diabetes was not present until many years after service and 
there is no competent evidence that the veteran's current 
diabetes is related to service.  Accordingly, the Board 
concludes that diabetes was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

II.  Entitlement To Service Connection For A Heart Disorder 
And
 Hypertension, To Include Consideration As Being
 Secondary To A Service-Connected Disability.

The veteran contends that his current heart disease and 
hypertension were secondary to his diabetes and his post-
traumatic stress disorder.  

The applicable regulation provided that service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

After reviewing all evidence which is of record, the Board 
finds that the record is without objective evidence that the 
veteran's heart disorder or hypertension became manifest or 
otherwise originated during his period of service or within 
one year of service separation.  The Board notes that the 
veteran's service medical records make no reference to 
complaints of or treatment for a heart disorder or 
hypertension.  A medical history given by the veteran in 
connection with his separation from service reflects that the 
veteran denied having high blood pressure or a palpitating or 
pounding heart.  He also denied pain or pressure in the 
chest.  The report of separation examination in May 1967 
reflects that examination showed that clinical evaluation of 
the heart was normal.  On the reverse side of the examination 
report, it was noted that the veteran's father had died of a 
heart attack in 1962, but that the veteran had no evidence of 
heart trouble.    

There is also no evidence of the presence of a heart disorder 
within a year after separation from service.  The veteran's 
medical treatment records show that his current diagnoses 
include various heart disorders; however, the records are 
dated years after separation from service.  During the 
hearing held before the undersigned Veterans Law Judge, the 
veteran stated that the hypertension was first diagnosed in 
1973.  The Board notes that this places the date of onset as 
being well after the end of the one year presumptive period.  

Regarding the claim for secondary service connection, the 
Board notes initially that the veteran is not service 
connected for diabetes.  Therefore, any claim for secondary 
service connection based on a theory that the diabetes caused 
the heart disease and hypertension, must fail as a matter of 
law.

The veteran's only service-connected disabilities are post-
traumatic stress disorder, rated as 30 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral 
sensorineural hearing loss, rated as noncompensably 
disabling.  There is no competent evidence indicating an 
etiological relationship between the veteran's service-
connected post-traumatic stress disorder and the claimed 
heart disease and hypertension.  The Board has noted that it 
has been proposed that the PTSD aggravated his heart disease; 
however, there has been no reasonably convincing clinical 
explanation which has been advanced as to the nature of any 
such aggravation.  To the extent that the PTSD has caused an 
occasional elevation of the veteran's blood pressure reading, 
palpitations or other symptoms, the Board concludes that this 
is not "aggravation" which would allow allowance of service 
connection on a secondary basis pursuant to Allen.  Temporary 
or intermittent flare-ups or exacerbations of an injury or 
disease are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).  

The Board notes that the veteran has alleged in testimony and 
statements on appeal that his heart problems were incurred or 
aggravated as a result of his service-connected post-
traumatic stress disorder.  However, the Board notes that the 
veteran is not competent, as a lay person, to assert that a 
relationship exists between his period of service and such 
disorder, that such disorder is etiologically related to his 
service-connected disorder PTSD, or to otherwise assert 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In summary, the Board finds that the record is devoid of 
competent evidence establishing that the veteran's heart 
problems and hypertension became manifest or otherwise 
originated during the veteran's period of service.  The 
probative medical evidence simply fails to adequately 
establish any relationship or nexus between such a disorder 
and the veteran's period of service.  The preponderance of 
the competent evidence of record also shows that such 
disorders were not etiologically related to or aggravated by 
the veteran's service-connected post-traumatic stress 
disorder.  Therefore, the Board concludes that a heart 
disorder and hypertension were not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and were not proximately due to or the result of a 
service-connected disability.  


ORDER

1.  Service connection for type II diabetes mellitus is 
denied.

2.  Service connection for a heart disorder, to include 
consideration as being secondary to a service-connected 
disability, is denied.

3.  Service connection for hypertension, to include 
consideration as being secondary to a service-connected 
disability, is denied.   



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


